Exhibit 10.1.52

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

AMENDMENT NO. 1 TO THE PRODUCT DEVELOPMENT

AND MANUFACTURING AGREEMENT

This amendment (“Amendment No. l”) is the first amendment to the November 14,
2012 Product Development and Manufacturing Agreement (the “Agreement”) and
related Exhibits between ThinKom Solutions, Inc. (“ThinKom”) and Gogo LLC
(“Gogo”). This Amendment No. 1 is effective as of June 10, 2014. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.

WHEREAS, ThinKom and Gogo are Parties to the Agreement, Exhibit A, Revision 1,
and Exhibit A-2, which provide for the development and manufacture of the 2Ku
Product and its various component parts comprising a Shipset; and

WHEREAS, the Parties wish to amend provisions of the Agreement and the Exhibits
to reflect the recent negotiations between the Parties;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are
acknowledged, the Parties hereby agree as follows.

 

A. Section 9 (Exclusivity) of the Agreement is deleted in its entirety and
replaced as follows:

 

  9. Exclusivity. [***].

 

B. The following provisions are added to the end of Section 26 of the Agreement.

 

  26.8 Within thirty (30) days after the last party has signed Amendment No. 1,
[***] or the individual components of each Shipset, in accordance with the terms
of Section 9 of the Agreement, as amended herein.

 

  26.9 Within thirty (30) days after the last party has signed Amendment No. 1,
Gogo shall issue a purchase order to ThinKom for seven (7) GTO Shipsets (the
balance of ten (10) Shipsets required but not yet ordered under Exhibit A,
Revision 1). At its option, Gogo may satisfy such obligation through the
purchase (including paying the incremental difference in pricing) of seven
(7) of 2Ku Shipsets in place of seven (7) GTO Shipsets. For the avoidance of
doubt, should this obligation to purchase (7) GTO shipments be satisfied through
the purchase of (7) 2Ku Shipsets, these (7) Shipsets will not be count towards
satisfying the 2Ku Shipset order requirements specified elsewhere in this
Amendment No. 1, nor towards the minimum order requirements for Gogo to maintain
exclusivity, per Exhibit A-2, Revision 1.

 

1



--------------------------------------------------------------------------------

  26.10 Within thirty (30) days after Gogo has been informed in writing of the
completion of the DO-160 certification of the GTO Shipset, Gogo shall issue a
purchase order to ThinKom for fifteen (15) GTO Shipsets. At its option, Gogo may
satisfy such obligation through the purchase (including paying the incremental
difference in pricing) of fifteen (15) of 2Ku Shipsets in place of fifteen
(15) GTO Shipsets. For the avoidance of doubt, should this obligation to
purchase (15) GTO shipments be satisfied through the purchase of (15) 2Ku
Shipsets, these (15) Shipsets will not be count towards satisfying the 2Ku
Shipset order requirements specified elsewhere in this Amendment No. 1, nor
towards the minimum order requirements for Gogo to maintain exclusivity, per
Exhibit A-2, Revision 1.

 

  26.11 The payments set forth in Amendment No. 1, and Exhibit A-2, Revision 1,
are intended to be in addition to, and not in place of, the payments described
in the Agreement and Exhibit A-1, Revision 1 prior to the execution of Amendment
No. 1.

 

  26.12 The Parties shall work in good faith to mutually agree upon performance
characteristics of the 2Ku Product that are suitable for public disclosure.

 

  26.13 ThinKom shall obtain Gogo’s prior written consent, not to be
unreasonably withheld, to release new public marketing materials (marketing
materials for distribution to third parties that are not subject to any
confidentiality obligations to ThinKom) or make changes to existing public
marketing materials in connection with the 2Ku Product or its antennas or KANDU.

 

C. Section 3(b) of Exhibit A, Revision 1 is deleted in its entirety and replaced
as follows:

 

  b. Shipset Purchase Pricing. ThinKom agrees to sell Shipsets to Gogo in
accordance with the quantities, delivery dates, and pricing set forth in the
below table (Table 1).

TABLE 1 – Shipset Pricing

[***]

 

D. Section 5 of Exhibit A, Revision 1 is deleted in its entirety and replaced as
follows:

 

  5. Exclusivity. [***].

 

E. Exhibit A-2 is deleted in its entirety and replaced with Exhibit A-2,
Revision 1 as set forth in Attachment 1 to this Amendment.

The terms of the Product Development and Manufacturing Agreement, Exhibit A,
Revision 1, and Exhibit A-2, Revision l are amended and modified by the terms
and conditions of this Amendment No. 1, which shall supersede and prevail over
any conflicting terms and conditions set forth in the Product Development and
Manufacturing Agreement, or Exhibit A, Revision 1. Except as specifically set
forth herein (or as set forth in any other written amendments which may

 

2



--------------------------------------------------------------------------------

be entered into between the Parties), all of the terms and conditions of the
Product Development and Manufacturing Agreement, and Exhibit A Revision 1 remain
unmodified and in full force and effect. No waiver, modification, or addition to
this Amendment No. 1, the Product Development and Manufacturing Agreement,
Exhibit A, Revision 1, or Exhibit A-2, Revision 1 shall be valid unless in
writing and signed by the parties hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto, by their duly authorized representatives,
have executed this Amendment as of the date first set forth above.

 

GOGO LLC     THINKOM SOLUTIONS, INC. By:  

/s/ Anand K. Chari

    By:  

/s/ Mark Silk

Name:  

Anand K. Chari

    Name:  

Mark Silk

Title:  

EVP/CTO

    Title:  

President

Date:  

6/26/14

    Date:  

6/25/14

 

4



--------------------------------------------------------------------------------

Attachment 1 to Amendment No. 1

Product Development and Manufacturing Agreement

ThinKom 30” VICTS “2Ku” Earth Station Aboard Aircraft (ESAA)

Exhibit A-2, Revision 1

 

5